Citation Nr: 0613595	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  05-07 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than September 25, 
2001, for the assignment of a total disability rating based 
on individual unemployability (TDIU), to include the question 
of whether a timely substantive appeal was filed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1949 to 
August 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision that, in part, assigned a TDIU, 
effective May 30, 2002.

In March 2004, the RO assigned an earlier effective date of 
September 25, 2001, for the award of TDIU benefits, and 
issued a statement of the case (SOC) in March 2004.  In May 
2004, the veteran expressed an intent in writing to continue 
his appeal.

In April 2005, the veteran testified during a hearing before 
RO personnel.  In January 2006, the veteran testified during 
a videoconference hearing before the undersigned Veterans Law 
Judge.  The transcript of each hearing is of record.

In May 2006, the undersigned Veterans Law Judge granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO issued a SOC on March 10, 2004; the veteran filed 
a substantive appeal pertaining to the March 2003 rating 
decision on May 18, 2004, concurrent with a request for an 
extension of time due to recent incapacitation and 
hospitalization for a heart condition.

2.  In an August 2000 award letter, the RO invited the 
veteran to complete and submit an enclosed formal application 
(VA Form 21-8940) for TDIU benefits. 

3.  The veteran filed a formal claim for TDIU benefits on 
September 25, 2001. 

4.  Prior to September 25, 2001, there is no evidence that 
the veteran was rendered unable to secure or follow a 
substantially gainful occupation due solely to service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The filing of a timely substantive appeal pertaining to 
the March 2003 rating decision is waived.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.109, 20.200, 20.202, 
20.302 (2005).
  
2.  The criteria for an effective date earlier than 
September 25, 2001, for the award of TDIU benefits are not 
met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.340, 3.341, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
In Dingess v. Nicholson, the Court held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Through the January 2002 letter, the RO notified the veteran 
of elements of a TDIU and the evidence needed to establish 
each element.  This document served to provide notice of the 
information and evidence needed to substantiate the claim.  
There was no need for further notice after the March 2003 
decision granting TDIU, because the claim had been 
substantiated.

For the same reason further assistance in substantiating the 
claim is unnecessary.  38 U.S.C.A. § 5103A(a).

II.  Timeliness of Substantive Appeal

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).

If a claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, he 
or she is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By statute, 
questions as to the timeliness or adequacy of a substantive 
appeal are determined by the Board.  38 U.S.C.A. § 
7105(d)(3).  See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  

Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

The Board notes that the supplemental statement of the case, 
which actually served the function of a statement of the 
case, was promulgated prior to receipt of the notice of 
disagreement.  However, the Board accepts the out of order 
notice of disagreement in view of its prior remand, which 
could have lead the veteran and RO to conclude that he had 
already submitted a timely notice of disagreement.  See 
Archbold v. Brown, 9 Vet. App. 124 (1996).  For the same 
reasons the Board finds that the veteran has perfected his 
appeal, and waves the filing of a substantive appeal.  Roy v. 
Brown, 5 Vet. App. 554 (1993); Rowell v. Principi, 4 Vet. 
App. 9 (1993).  The Board notes the veteran was lead to 
believe that he had timely perfected his appeal by the 
issuance of a statement of the case and the certification of 
the issue as being developed for appellate consideration.  

The Court has held that the Board may waive the timely filing 
of a substantive appeal, even if the veteran has not 
submitted a request for extension of the time period in which 
to file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 17 
(1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with the provisions of 38 
C.F.R. § 20.303 (1999)).

As noted above, the March 2003 rating decision assigned a 
TDIU, effective May 30, 2002.  The RO provided notification 
of the rating decision and of the veteran's appellate rights 
in an April 15, 2003 letter.  The veteran filed a NOD on 
September 18, 2003.  The RO assigned an earlier effective 
date of September 25, 2001, for the award of TDIU benefits, 
and issued a SOC on March 10, 2004.  The veteran then had a 
period of sixty days-to May 10, 2004-in which to perfect 
his appeal by filing a substantive appeal with the RO.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The veteran's substantive appeal, VA Form 9, pertaining to 
the March 2003 rating decision was received at the RO on 
May 18, 2004.  Because the postmark is not of record, it is 
presumed to have been mailed five days prior to the date of 
receipt, not counting Saturday and Sunday.  38 C.F.R. 
§ 20.305 (2005).  Under that regulation, the substantive 
appeal is presumed to have been mailed on May 12, 2004.  This 
presumption is perhaps rebutted by the fact that the 
substantive appeal was dated May 18, 2004.

Concurrent with the filing of his substantive appeal, the 
veteran requested an extension of time for filing because of 
recent incapacitation due to a heart condition and 
hospitalization from April 26, 2004, through May 1, 2004.

Hospital treatment records during this time reflect that the 
veteran had been admitted with unstable angina and a known 
history of coronary artery disease, and that he underwent two 
heart catheterizations.

The Board notes that, earlier in June 2003, the veteran had 
requested a 90-day extension period for perfecting an appeal 
and submitting additional evidence on another matter because 
of sickness and being in and out of the hospital.  That 
extension was granted.

In January 2006, the veteran testified that he stayed at his 
daughter's house in March 2004 because of illness, and that 
his daughter took him to the hospital because his wife did 
not drive.  He testified that his mail was picked up about 
once a week and placed in a basket, and that he had not been 
expecting anything.  The veteran testified that, when he 
actually received the VA Form 9 and realized that it was 
late, he went ahead and submitted it anyway.

Good cause has been demonstrated for the delay in filing a 
substantive appeal.  The Board waives the timely filing of 
the substantive appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also 38 C.F.R. § 20.202 (Board will liberally 
construe arguments in a substantive appeal for purpose of 
determining whether they raise issues on appeal).

III.  Assignment of a TDIU, Prior to September 25, 2001

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994). 

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

A decision of the Board in July 2000 granted service 
connection for arthritis of the low back and for arthritis of 
the right hip.  In August 2000, the RO issued a rating 
decision carrying out the Board decision.  The RO evaluated 
the veteran's service-connected disabilities as follows: 
arthritis and degenerative joint disease of the lumbosacral 
spine, evaluated as 20 percent disabling since May 15, 1997; 
arthritis of the right hip, evaluated as 10 percent disabling 
from May 15, 1997; right frozen foot, rated 20 percent 
disabling, effective January 12, 1998; left frozen foot, 
rated 20 percent disabling, effective January 12, 1998; and 
post-traumatic stress disorder (PTSD), rated 10 percent 
disabling, effective September 23, 1992.

The veteran was in receipt of a combined rating of 40 percent 
from May 15, 1997 to January 11, 1998; and a combined rating 
of 70 percent from January 12, 1998.

In the August 2001, rating decision, the RO increased the 
evaluation for PTSD to 30 percent effective November 7, 1996.  
This resulted in a combined evaluation of 60 percent from May 
15, 1997 to January 11, 1998, and a 70 percent rating from 
January 11, 1998.

A TDIU may be assigned where the schedular rating is less 
than total, when a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities; provided that if there is only one 
such disability it is ratable at 60 percent or more, and that 
if there are two or more such disabilities, one is ratable at 
40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

Significantly, May 15, 1997, is the first date in which the 
veteran could possibly satisfy the threshold percentage 
requirements of 38 C.F.R. § 4.16(a) (provided the 
disabilities were considered to have arisen from the same 
accident or incident).  

In an August 2000 notice of award letter to the veteran, the 
RO enclosed a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, for 
completion by the veteran.

Under 38 C.F.R. § 3.155, if the formal application is 
received within one year of the date that it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of an informal claim.

Here, the veteran failed to complete and return the requested 
VA Form 21-8940 until more than one year after the RO sent 
him the application.  The veteran filed a formal claim for 
TDIU benefits on September 25, 2001.  Hence, the date of 
September 25, 2001, when the actual claim for a TDIU (a claim 
specifying the benefit sought) was received, is accepted as 
the date of claim.  See 38 C.F.R. § 3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

In this case the veteran made earlier claims for increase and 
reported that he was not working.  However, his reports and 
medical examinations showed that his lack of employment was 
due to the fact that the plant he worked at had closed, and 
subsequent employment had been stopped due to shortness of 
breath and dizziness followed by treatment for heart disease.  

On VA psychiatric examination in May 1997, the examiner 
opined that the veteran's PTSD caused no economic impact, and 
there were no reports that the service connected disabilities 
of the hands and feet prevented employment.  

Because there was no evidence that the service connected 
disabilities were causing the veteran's unemployment, an 
inferred claim was not raised.  Even if an inferred claim 
were raised, such claim would be considered as finally 
decided in the unappealed rating decisions that adjudicated 
the claims for increase.  Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The veteran has not alleged 
error in these adjudications.

The next question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
was unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
See 38 C.F.R. § 3.400(o)(1).  The Board is required to look 
at all communications in the claims file that may be 
interpreted as a claim, formal and informal, for increased 
benefits, and then, look to all other evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992); 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155, 
3.400(o)(2).  

There is no evidence of record that the veteran's service 
connected disabilities initially rendered him unemployable 
during the one year period prior to September 25, 2001.  

The veteran's contention is that his service connected 
disabilities precluded employment in 1998.  If this 
contention were accepted, the effective date would be 
September 23, 2001 when a claim was received.  Harper.

During a March 2001 VA examination, the examiner noted 
moderate to severe PTSD symptomatology, and indicated that 
the veteran had retired from work in 1992 primarily due to 
non-service-connected physical problems.  A GAF (Global 
Assessment of Functioning) score of 55 was assigned, 
reflective of moderate impairments.

During a May 1998 VA examination, the veteran reported that 
his pulmonary fibrosis (a nonservice-connected disability) 
made it very difficult for him to do any kind of work.  A GAF 
score of 60 was assigned, reflective of moderate impairments.  
The examiner opined that the veteran could be employable, but 
apparently had the additional disability of pulmonary 
fibrosis.

The report of an April 1997 VA examination reflects that the 
veteran had worked in a steel mill for over thirty years.

Accordingly, the Board must conclude that the record presents 
no legal basis for assignment of an effective date earlier 
than September 25, 2001, for TDIU.


ORDER

An effective date earlier than September 25, 2001, for the 
award of a TDIU is denied.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


